ICJ_106_UseOfForce_SCG_CAN_1999-06-02_ORD_01_NA_03_EN.txt. 295

SEPARATE OPINION OF JUDGE HIGGINS

Limitations ratione temporis to declarations made under Article 36, para-
graph 2, of the Statute — “Disputes” — “Situations or Facts” — Reciprocity
— “Continuing” events or violations of law — Prima facie jurisdiction for pur-
poses of Article 41 of the Statute — Matters to be decided at provisional meas-
ures phase and matters to be reserved for more thorough later consideration —
Two alternative consequences of an absence of prima facie jurisdiction — Judi-
cial authority and creativity dependent on jurisdiction.

1. Where one State has accepted the jurisdiction of the Court under
Article 36, paragraph 2, of the Statute with a limitation ratione temporis
and the other State has accepted the jurisdiction without such a timita-
tion,

“nevertheless, as a consequence of the condition of reciprocity stipu-
lated in paragraph 2 of Article 36 of the Statute of the Court, it is
recognized that this limitation holds good as between the Parties”
(Phosphates in Morocco, Judgment, 1938, P.C.LJ., Series A/B,
No. 74, p. 22).

2. The declaration accepting the Court’s compulsory jurisdiction made
by the Federal Republic of Yugoslavia on 25 April 1999 states in part
that:

“T hereby declare that the Government of the Federal Republic of
Yugoslavia recognizes, in accordance with Article 36, paragraph 2,
of the Statute of the International Court of Justice, as compulsory
ipso facto and without special agreement, in relation to any other
State accepting the same obligation, that is on condition of recipro-
city, the jurisdiction of the said Court in all disputes arising or which
may arise after the signature of the present Declaration, with regard
to the situations or facts subsequent to this signature, except in cases
where the parties have agreed or shall agree to have recourse to
another procedure or to another method of pacific settlement . . .”

This follows, with a small variation, the well-known so-called “Belgian
declaration” of 1925 by which any retrospective jurisdiction of the Court
ratione temporis was precluded both as to disputes and as to situations
and facts.

3. The declaration made by Canada contains no such limitation, but it

40
296 LEGALITY OF USE OF FORCE (SEP. OP. HIGGINS)

applies inter se to identify the scope ratione temporis of the Court’s juris-
diction, for the reason set out in paragraph 1 of this opinion.

4. It may, of course, be the case that, while the dispute has clearly
arisen subsequent to the critical date for jurisdiction, the situations or
facts giving rise to the dispute appear to have occurred before that date.
That was exactly the situation in the Phosphates in Morocco case, where
the Permanent Court addressed the possibility that acts “accomplished
after the crucial date”, when “taken in conjunction with earlier acts to
which they are closely linked, constitute as a whole a single, continuing
and progressive illegal act which was not fully accomplished until after
the crucial date” (Phosphates in Morocco, Judgment, 1938, P.CLJ.,
Series A/B, No. 74, p. 23). Equally, there exists the possibility that acts
carried out prior to the crucial date “nevertheless gave rise to a perma-
nent situation inconsistent with international law which has continued to
exist after the said date” (ibid. ). This latter eventuality is indeed reflected
in the International Law Commission’s Draft Article 25 on State Respon-
sibility (Yearbook of the International Law Commission, Vol. I, Part II,
p. 80).

5. It is not the Court alone which has had to formulate jurisprudence
on the concept of “continuing events”: so has the European Court of
Human Rights (see Yagci and Sargin v. Turkey, European Human Rights
Reports, 1995, p. 505); and so also has the Human Rights Committee
(see Guye et al. v. France, No. 196/1985, 3 April 1989, 35th Session); and
Siminek v. The Czech Republic (No. 516/1992, 31 July 1995, 54th Session).

6. The Court gave its own answers to this issue in Phosphates in
Morocco. It explained that the problem of whether there were “continu-
ing events” that gave rise to a cause of action after the crucial date must
be examined in the particular context of each case. But two factors
always have to be borne in mind: the first is that

”it is necessary always to bear in mind the will of the State which
only accepted the compulsory jurisdiction within specified limits,
and consequently only intended to submit to that jurisdiction dis-
putes having actually arisen from situations or facts subsequent to
its acceptance” (Phosphates in Morocco, Judgment, 1938, P.CLJ.,
Series AlB, No. 74, p. 24).

And second, it was necessary to see if the facts were merely a necessary
and logical consequence of earlier ones which were barred from scrutiny
by the temporal reservation. On the particular facts of the Phosphates
case, the Court found that the cited facts and situations could not be
viewed as “a final step and crowning point” of the earlier events (ibid.,

41
297 LEGALITY OF USE OF FORCE (SEP. OP. HIGGINS)

p. 26) nor did they “alter the situation which had already been estab-
lished” (op. cit., p. 27). Nor could they be separated from those that had
arisen before the crucial date.

7. That this particular jurisdictional problem, as any other, requires
close attention to be given to the intention of the State issuing its declara-
tion with limitations or reservations was stated by the Permanent Court
in the Phosphates in Morocco case and recently affirmed by this Court in
case of Fisheries Jurisdiction (Spain v. Canada}, Jurisdiction of the
Court, Judgment U.C.J. Reports 1998, p. 454, para. 49). It is striking that
the Federal Republic of Yugoslavia did not advance arguments before
the Court suggesting either continuing events or a continuing dispute (the
latter not having been an issue in Phosphates in Morocco). It squarely
based itself on a dispute it perceived as arising, and situations and facts
that it perceived as occurring, after the crucial date of 25 April. It did not
wish any dispute there may have been between itself and Canada prior to
25 April to be subject to the Court’s jurisdiction, nor any situations and
facts relating to such dispute. That was the intention of the Federal
Republic of Yugoslavia and it was clear. But within that intent there was
also a hope — the hope that there could be identified a dispute that arose
only after 25 April. Certainly there were events, occurring after 25 April,
that were the subject of the Federal Republic of Yugoslavia’s complaint
(though these were not specified by date or in any detail). But the Court
has not been able to see a dispute arising only after 25 April. The claim
that aerial bombing by NATO, and NATO States, was illegal, was
made in the Security Council on 24 March and 26 March, and rebutted
there. The conditions specified in the Mavrommatis case (Mavrommatis
Palestine Concessions, Judgment No. 2, 1924, P.C.I.J., Series A, No. 2)
for the existence of a dispute were thus met at that time.

8. No doubt the continuation of the bombing and the targets hit after
25 April has aggravated and intensified the dispute. But every aerial bom-
bardment subsequent to 25 April does not constitute a new dispute. In
short, there are situations and facts occurring subsequent to the crucial
date, but there is not at the present time a dispute arising subsequent to
that date. In effectively realizing the intention (which the Court must
respect) of its declaration, the Federal Republic of Yugoslavia was not
able also to realize its hope. Its declaration accordingly fails to invest the
Court with jurisdiction.

42
298 LEGALITY OF USE OF FORCE (SEP. OP. HIGGINS)

9. Of course, in the Phosphates in Morocco case the Court was address-
ing temporal limits at the phase of preliminary objections. But because
the Court must be satisfied that it has jurisdiction, at least prima facie,
before considering whether the conditions of Article 41 of the Statute are
met for the indication of interim measures of protection, the question
must be dealt with here at this stage, albeit on a provisional basis.

10. Complex issues arise for the Court in satisfying itself that it has a
jurisdiction at least sufficient to consider indicating provisional measures
under Article 41 of the Statute.

11. Minimal guidance is provided in the Statute and in the Rules of
Court as to legal requirements relating to the indication of provisional
measures. Article 41 of the Statute merely provides that the Court “shall
have the power to indicate, if it considers that circumstances so require,
any provisional measures which ought to be taken to preserve the respec-
tive rights of either party”. This shows both the function of interim meas-
ures and the fact that the Court has a discretion as to their indication —
but nothing else. The Rules of Procedure in their successive versions have
provided little guidance on the application of Article 41 of the Statute,
with those of 1936 and 1978 reflecting the most significant developments
in the practice (for details, see Guyomar, Commentaire du Réglement de
la Cour internationale de Justice, 2nd ed.). It has been through the case
law of the Court that the many different legal elements relating to pro-
visional measures have evolved (no interim judgment to be given: case
concerning the Factory at Chorzéw, P.C.I.J., Series A, No. 12; nexus
between rights to be protected and the measures sought: Legal Status of
the South-Eastern Territory of Greenland, P.C.I.J., Series AIB, No. 48;
Polish Agrarian Reform and German Minority, P.C.1.J., Series AIB,
No. 58; meaning of the protection of the rights of the parties; the ques-
tion of extension and aggravation of the dispute: Electricity Company of
Sofia and Bulgaria, P.C.1.J., Series AlB, No. 79.

12. It is equally through its case law that the Court has had to address
the jurisdictional problems that arise when a request for the indication of
provisional measures is made before the Court has definitively estab-
lished its jurisdiction in a case.

13. In the Anglo-Iranian Oil Co. case, the Court stated that, because
“it cannot be accepted a priori” that the claim “falls completely outside
the scope of international jurisdiction” the Court could entertain the
request for interim measures of protection (/nterim Protection, Order of
3 July 1951, LC.J. Reports 1951, p. 93). At the same time, the Court
noted that the indication of such measures “in no way prejudges the
question of the jurisdiction of the Court to deal with the merits of the
case and leaves unaffected the right of the Respondent to submit argu-
ments against such jurisdiction” {ibid ).

14. This latter statement of the consequences for subsequent phases of

43
299 LEGALITY OF USE OF FORCE (SEP. OP. HIGGINS)

an Order for interim measures has remained essentially unchanged over
the years. However, the jurisdictional prerequisites for the issuance of
interim measures of protection have undergone important developments
in the jurisprudence. Indeed, the debate had already been heavily engaged
within the Anglo-Iranian Oil Co. case itself. In their dissenting opinions,
Judges Winiarski and Badawi Pasha viewed the Court as finding that it
was competent to indicate interim measures of protection “if prima facie
the total lack of jurisdiction of the Court is not patent, that is . . . there
is a possibility, however remote, that the Court may be competent” (ibid.
p. 97). But observing that interim measures of protection were in inter-
national law even more exceptional than in municipal law, as they were
“a scarcely tolerable interference in the affairs of a sovereign State”, they
ought not to be indicated unless the Court’s jurisdiction was “reasonably
probable”.

15. In Fisheries Jurisdiction (United Kingdom v. Iceland), the Court
refined the formula, stating that when considering a request for the indi-
cation of provisional measures, it had no need “finally to satisfy itself
that it has jurisdiction on the merits of the case, yet it ought not to act
under Article 41 of the Statute if the absence of jurisdiction on the merits
is manifest” (Jnterim Protection, Order of 17 August 1972, I. C.J. Reports
1972, p. 15).

16. In the Nuclear Tests case (1973), France insisted that the Court
was “manifestly not competent in the case”. The Court, departing in part
from the formula it had used the year before in the Fisheries Jurisdiction
case, Stated that it “need not .. . finally satisfy itself that it has jurisdic-
tion on the merits of the case”, but that it ought not to indicate provi-
sional measures “unless the provisions invoked by the Applicant appear,
prima facie, to afford a basis on which the jurisdiction of the Court might
be founded” (Nuclear Tests (Australia v. France), Interim Protection,
Order of 22 June 1973, LC.J. Reports 1973, p. 101). In none of the next
three provisional measures cases (Trial of Pakistani Prisoners of War,
Order of 13 July 1973, L.C.J. Reports 1993, p. 328; Aegean Sea Conti-
nental Shelf, Order of 11 September 1976, I.C.J. Reports 1976, p. 3;
United States Diplomatic and Consular Staff in Tehran, Order of
17 December 1979, I C.J. Reports 1979, p. 7): was the question of juris-
diction the main basis for the order.

17. In Military and Paramilitary Activities in and against Nicaragua,
Provisional Measures (Order of 10 May 1984, IC.J. Reports 1984,
p. 179) the Court came back to the issue, repeating the exact formula of
the Nuclear Tests case. That formula is now firmly established (Arbitral
Award of 31 July 1989, Provisional Measures, Order of 2 March 1990,
LC.J. Reports 1990, pp. 68-69; Passage through the Great Belt (Finland
v. Denmark), Provisional Measures, Order of 29 July 1991, CJ. Reports

44
300 LEGALITY OF USE OF FORCE (SEP. OP. HIGGINS)

1991, p. 17; Application of the Convention on the Prevention and Punish-
ment of the Crime of Genocide, Provisional Measures, Order of 8 April
1993, LC.J. Reports 1993, p. 11, and Order of 13 September 1993, ibid.,
pp. 16-17; Land and Maritime Boundary between Cameroon and Nigeria,
Provisional Measures, Order of 15 March 1996, I. C.J. Reports 1996 (I),
p. 12; Vienna Convention on Consular Relations (Paraguay v. United
States of America), Provisional Measures, Order of 9 April 1998, I. CJ.
Reports 1998, p. 255, para. 23; and LaGrand, Provisional Measures,
Order of 3 March 1999, I CI. Reports 1999, p. 13, para. 13).

18. Thus a party seeking the indication of provisional measures must
show a prima facie basis upon which the Court’s jurisdiction in the case
might be founded. That being said, several questions (which have a par-
ticular relevance in the present case) remain. What is sufficient to show
the required “prima facie” basis for jurisdiction? And what jurisdictional
matters will the Court look at, as necessary for this purpose, at the pro-
visional measures stage, and what will it reserve for any further hearings
on jurisdiction?

19. It is the practice of the Court that weighty and complex arguments
relating to its jurisdiction will not usually be addressed at the provisional
measures phase but rather will be regarded as appropriate for resolution
only at the preliminary objections phase. The Co-Agent of the Swiss
Government in the Interhandel case suggested that the Court would not
wish, at the interim measures phase, to adjudicate “upon so complex and
delicate a question as the validity of the American reservation” (Inter-
handel, Interim Protection, Order of 24 October 1957, LC.J. Reports
1957, p. 111). The Court, there being able to base its refusal to indicate
provisional measures on other grounds, gave no answer to this question.
In the Nuclear Tests case of 1973, Australia advanced detailed arguments
alleging the continued validity and applicability of the General Act of
1928 as a separate basis for jurisdiction. Without distinguishing the Gen-
eral Act from Article 36 of the Statute, the Court satisfied itself with say-
ing that “the provisions invoked by the Applicant appear, prima facie, to
afford a basis on which the jurisdiction of the Court might be founded”
(Nuclear Tests (Australia v. France), Interim Protection, Order of
22 June 1973, I.C.J. Reports 1973, p. 102).

20. In the Military and Paramilitary Activities in and against Nicara-
gua case (1984), the Court was faced, at the provisional measures stage,
with very complicated arguments relating both to the legal effect of the
United States declaration of 6 April 1984 and to the apparent failure of
Nicaragua to have deposited an instrument of ratification of the protocol
to bring its adherence to the Statute of the Permanent Court of Interna-

45
301 LEGALITY OF USE OF FORCE (SEP. OP. HIGGINS)

tional Justice into effect. The Court briefly recounted the legal problems
associated with each of these provisions and stated that it:

“will not now make any final determination of the question of the
present validity or invalidity of the declaration of 24 September 1929,
and the question whether or not Nicaragua accordingly was or was
not, for the purpose of Article 36, paragraph 2, of the Statute of the
Court a ‘State accepting the same obligation’ as the United States of
America at the date of filing of the Application, so as to be able to
rely on the United States declaration of 26 August 1946, nor of the
question whether, as a result of the declaration of 6 April 1984, the
present Application is excluded from the scope of the acceptance by
the United States of the compulsory jurisdiction of the Court . . .”
(Order of 10 May 1984, I.C.J. Reports 1984, p. 180).

The Court satisfied itself with saying that “the two declarations do
nevertheless appear to afford a basis on which the jurisdiction of the
Court might be founded” ibid ).

21. In the present case the Court has also not made any final determi-
nation upon the question of the Federal Republic of Yugoslavia’s status
or otherwise as a Member of the United Nations and thus as a party to
the Statute having the right to make a declaration under Article 36, para-
graph 2, thereof. This is clearly a matter of the greatest complexity and
importance and was, understandably, not the subject of comprehensive
and systematic submissions in the recent oral hearings on provisional
measures.

22. Of course, just as with the question of Nicaragua’s ratification of
its adherence to the Statute of the Permanent Court in the Military and
Paramilitary Activities in and against Nicaragua case, it might be thought
that the status of the Federal Republic of Yugoslavia was a necessary
“préalable” to everything else. But when dealing with provisional meas-
ures the Court is faced with unavoidable tensions between the demands
of logic and the inability to determine with finality when operating under
urgency in response to a request for provisional measures. The opera-
tional principle is that matters of deep complexity will if possible be left
to one side in determining the prima facie jurisdiction of the Court for
purposes of Article 41.

23. In the Nuclear Tests cases and in the Military and Paramilitary
Activities case, the Court equally held over certain arguments relating to
declarations under the Statute. By contrast, the Court in this case has
addressed, for purposes of provisional measures, both the terms of the
declarations of the Federal Republic of Yugoslavia and Canada and the
interaction of the declarations of the Federal Republic of Yugoslavia and
Canada.

46
302 LEGALITY OF USE OF FORCE (SEP. OP. HIGGINS)

24. The prima facie test of jurisdiction does not make it sufficient
merely to note the very existence of two declarations at this stage. This is
not to be deduced from the statement of the Court in the Cameroon
v. Nigeria provisional measures case that “the declarations made by the
Parties in accordance with Article 36, paragraph 2, of the Statute consti-
tute a prima facie basis upon which its jurisdiction in the present
case might be founded” (C.J. Reports 1996 (I), p. 21, para. 31). The
Nigerian request for a reconsideration of the rule in the Rights of
Passage case, as it bore on the interpretation of its own declaration,
clearly fell into that category of complex and weighty objections to juris-
diction that had to be deferred for proper consideration until the preli-
minary objections phase. In that particular light (and because the
Rights of Passage principle was well established in the Court’s case law),
the declarations would in the meantime be treated as establishing prima
facie jurisdiction.

25. The same guiding principles apply to treaties said to provide a
basis for the Court’s jurisdiction. Thus the several complicated argu-
ments that had been advanced in connection with Article IX of the Geno-
cide Convention were not addressed in the provisional measures phase of
the Genocide case of 1993; and it was against that background that the
Court said that Article IX of the Convention appeared to “afford a basis
on which the jurisdiction of the Court might be founded” (Application of
the Convention on the Prevention and Punishment of the Crime of Geno-
cide, Provisional Measures, Order of 8 April 1993, 1 C.J. Reports 1993,
p. 16; and Order of 13 September 1993, LC.J. Reports 1993, p. 342).

26. But it should not be thought that mere invocation of a jurisdic-
tional clause, with nothing more, suffices to establish a prima facie basis
of the Court’s jurisdiction. It cannot be otherwise, because the jurisdic-
tion of the Court — even if one might regret this state of affairs as we
approach the twenty-first century — is based on consent. And consent to
jurisdiction cannot be established, even prima facie, when it is clear from
the terms of the declarations themselves that the necessary consent is not
prima facie present, or simply is not present, simpliciter. As Sir Hersch
Lauterpacht put it in his separate opinion in the Interhandel case, the test
of jurisdiction of the Court prima facie is met if, in the relevant instru-
ments, there are “no reservations obviously excluding its jurisdiction”
(1. C.J. Reports 1957, pp. 118-119). Reservations relevant for this purpose
are both those in a State’s own declaration and those that it may rely on
reciprocally.

27. Yugoslavia made no submission at all to the Court on either the
optional clause declaration of Canada or on its interplay with its own
reservation. It did not tell the Court the implications of the reciprocity

47
303 LEGALITY OF USE OF FORCE (SEP. OP. HIGGINS)

requirements in Canada’s declaration, when read together with the clear
terms of the Federal Republic’s own reservation. Nor did Canada rely
reciprocally on Yugoslavia’s declaration, no doubt deeming that to be
inconsistent with the position it took alleging the declaration to be
invalid. But the Court cannot fail to consider these matters, and none of
them is so obscure and complicated that it could not be dealt with at this
stage; and nor was that suggested by Yugoslavia.

28. As the Court stated in the Norwegian Loans case: “since two
unilateral declarations are involved [reciprocal] jurisdiction is conferred
upon the Court only to the extent to which the Declarations coincide in
conferring it” (Judgment, C.J. Reports 1957, p. 23). And the Court
clearly stated in Fisheries Jurisdiction (Spain v. Canada) that:

“Conditions or reservations thus do not by their terms derogate
from a wider acceptance already given. Rather, they operate to
define the parameters of the State’s acceptance of the compulsory
jurisdiction of the Court.” (1 C.J. Reports 1998, p. 453, para. 44.)

Each of these dicta appears in the judgments on jurisdiction, these not
having been provisional measures cases. But a State seeking the introduc-
tion of provisional measures must show that jurisdiction prima facie
exists, notwithstanding conditions, reservations and the operation of reci-
procity between declarations.

29. The restraint upon the liberty of action of a State that necessarily
follows from the indication of provisional measures will not be counte-
nanced unless, prima facie, there is jurisdiction. But an absence of prima
facie jurisdiction at this stage and for this purpose does not necessarily
mean that jurisdiction may not, in the event, later be established. How-
ever, if in considering whether there is jurisdiction prima facie for pur-
poses of Article 41 of the Statute, it is clear beyond doubt that no juris-
diction exists in a particular case, good administration of justice requires
that the case be immediately struck off the List in limine.

*
* *

30. Finally, it should not be thought that the Court, because it has had
to address the question of its prima facie jurisdiction in the case brought
by the Federal Republic of Yugoslavia, is indifferent to the great suffer-
ing in Kosovo and Yugoslavia. Indeed, the preambular paragraphs to its

48
304 LEGALITY OF USE OF FORCE (SEP. OP. HIGGINS)

Order show otherwise. Nor does it seek to avoid making its contribution
to an elucidation of the heavily contested issues of law. But the Court can
take on its responsibilities within the United Nations system and use its
judicial authority and creativity only when it has jurisdiction. In this case,
the Court’s jurisdiction has yet to be established even prima facie.

(Signed) Rosalyn HiGGins.

49
